[logo.jpg]
 
Maiden Holdings, Ltd. Names Art Raschbaum Chief Executive Officer
 
HAMILTON, Bermuda, Nov 11, 2008 (GlobeNewswire via COMTEX News Network) --
Maiden Holdings, Ltd. (Maiden) (Nasdaq:MHLD), today announced that Art Raschbaum
is to serve as the Company's chief executive officer. Most recently, Mr.
Raschbaum served as president of GMAC Insurance Holdings, Inc. where he led that
company's global insurance operations with revenue in excess of $4 billion. Mr.
Raschbaum previously served as president of GMAC RE, general director of risk
management for General Motors and has held a variety of other insurance
positions throughout his thirty plus year career with GMACI.
 
Max Caviet will step-down from his position as CEO. Mr. Caviet will continue to
serve as a director of Maiden Holdings and return to his previous position as
president of AmTrust International Insurance, Ltd. and AmTrust International
Underwriters, Ltd.
 
Joining Maiden Holdings, Ltd. in key leadership positions are John Marshaleck
who has been appointed president of Maiden RE and Karen Schmitt as chief
operating officer of Maiden RE. Mr. Marshaleck has a twenty-five year history
with the group and previously served in the positions of chief financial officer
and chief operating officer during which time he led a substantial increase in
the company's diversity of products. Ms. Schmitt joined GMAC RE as chief actuary
ten years ago and was promoted to chief operating officer in 2007, in this
position she assumed additional responsibilities for underwriting and expanded
the group's products to include accident and health as well as excess and
surplus lines.
 
Art Raschbaum stated, "I am pleased to join Maiden Holdings as it continues to
grow and expand its reinsurance business with a focus on customer service and
innovative solutions for specialty and regional insurance companies. The
combined Maiden Holdings team will continue to focus on products and services
that help our clients grow and prosper."
 
Barry Zyskind, Chairman of Maiden Holdings, Ltd., stated, "We welcome Art
Raschbaum, John Marshaleck, Karen Schmitt and the GMAC RE team. Their
leadership, together with the existing Maiden team, will further move forward
Maiden's business plan. We believe that the combination of Maiden's existing
business with GMAC RE will create a dynamic specialty reinsurer able to grow and
expand its market activities.
 
"I would like to thank Max Caviet for his service to Maiden and the excellent
work that he did in reaching this point. With the acquisition of GMAC RE, it is
natural that Art Raschbaum will become CEO and continue to build on the solid
foundation developed by Mr. Caviet," concluded Mr. Zyskind.
 
About Maiden Holdings, Ltd.
 
Maiden Holdings, Ltd. is a Bermuda holding company formed in 2007 to offer
customized reinsurance products and services, through its subsidiary Maiden
Insurance Company, Ltd., to small and mid-size insurance companies in the United
States and Europe. For more information about Maiden Holdings, Ltd. visit
www.maiden.bm 
 
The Maiden Holdings, Ltd. logo is available at
http://www.globenewswire.com/newsroom/prs/?pkgid=5006 
 
Forward Looking Statement
 
This release contains "forward-looking statements" which are made pursuant to
the safe harbor provisions of the Private Securities Litigation Reform Act of
1995. The forward-looking statements are based on the Company's current
expectations and beliefs concerning future developments and their potential
effects on the Company. There can be no assurance that actual developments will
be those anticipated by the Company. Actual results may differ materially from
those projected as a result of significant risks and uncertainties, including
non-receipt of the expected payments, changes in interest rates, effect of the
performance of financial markets on investment income and fair values of
investments, developments of claims and the effect on loss reserves, accuracy in
projecting loss reserves, the impact of competition and pricing environments,
changes in the demand for the Company's products, the effect of general economic
conditions, adverse state and federal legislation, regulations and regulatory
investigations into industry practices, developments relating to existing
agreements, heightened competition, changes in pricing environments, and changes
in asset valuations. The Company undertakes no obligation to publicly update any
forward-looking statements.
 
This news release was distributed by GlobeNewswire, www.globenewswire.com 
 
 
 

--------------------------------------------------------------------------------

 
 
SOURCE: Maiden Holdings, Ltd.
 
Maiden Holdings, Ltd.
Devora M. Goldenberg
441.292.7090
irelations@maiden.bm
 
(C) Copyright 2008 GlobeNewswire, Inc. All rights reserved.
 
News Provided by COMTEX
 
 
 

--------------------------------------------------------------------------------

 
 